DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/23/2020 has been acknowledged and entered. Claim 14, 17 and 19-25 have been cancelled and new claims 26-29 have been added. Non-final office action on the merits is as follows: 

	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (U.S. Patent Pub. No. 2017/0162447, from hereinafter “Glass”) in view of Radosavljevic et al. (U.S. Patent Pub. No. 2013/0270512, from hereinafter “Radosavljevic) in view of Guo et al. (U.S. Patent Pub. No. 2013/0153964, from hereinafter “Guo”).
Regarding Claim 1, Glass in Fig. 2-4 teaches an integrated circuit (IC) comprising: a layer of insulation material (200); a first fin structure (212) above the layer of insulation material, the first fin structure comprising germanium; a second fin structure (222) above the layer of insulation material, the second fin structure comprising a first group III-V semiconductor material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure (Fig. 2H); a first gate structure (254) on a portion of the first fin structure, the first gate structure including a first gate electrode and a first gate dielectric, the first gate dielectric being between the portion of the first fin structure and the first gate electrode; a second gate structure (254) on a portion of the second fin structure, the second gate structure including a second gate electrode and a second gate dielectric, the second gate dielectric being between the portion of the second fin structure and the second gate electrode (Fig. 3A and 4A); a first source or drain region above the layer of insulation material and laterally adjacent to the portion of the first fin structure, the first source or ¶’s 0017-0029 and 0031). In particular, the first and second source and drain regions comprise the same compositional material as the first and second fins, respectively. 
While Glass teaches that the transistors formed from the fins 212 comprising Ge are p-type transistors and the transistors formed from the fins 222 comprising III-V material are n-type transistors (¶ 0029), Glass is silent with regards to teaching that the first and second source and drain regions specifically comprise a p-type impurity and an n-type impurity, respectively.
Radosavljevic in Fig. 1 teaches a similar semiconductor device comprising: a first fin/nanowires (112) comprising germanium; a second fin/nanowires (122) comprising a group III-V semiconductor material, wherein the source/drain regions (113) formed on the first fin/nanowires laterally adjacent to a first gate (115) comprise a p-type impurity and germanium and wherein the source/drain regions (123) formed on the second fin/nanowires laterally adjacent to a second gate (125) comprise an n-type impurity and a group III-V semiconductor material (¶ 0023-0029). 
In view of the teachings of Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass to include that the first and second source and drain Glass on needs to include source/drain regions that comprise n-type and p-type impurities so that current will properly flow from the source region to the drain region through the channel. Furthermore, it is also well known that germanium is an ideal material to be used to form p-type transistors as it improves mobility and III-V semiconductor materials are better suited to form n-type transistors for similar reasons. 
Furthermore, while Glass clearly shows a layer (210) comprising germanium between the insulation material and the second fins (222) and second source/drain regions, for the purposes of complete examination the examiner will also include Guo to further teach this feature of the claimed invention. 
Guo in Fig. 1-8 teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel (402) and a P-FET region having a germanium material channel (102a) formed on a layer of insulation material (102b), wherein a layer comprising germanium (102a) is provided between the insulation material and the III-V semiconductor material including source/drain regions (702; ¶’s 0021-0039). 
In view of the teachings of Glass, Guo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a layer comprising germanium between the layer of insulation material and the second source or drain region because III-V material is hard to integrate into devices due to its poor interface quality with many materials used in semiconductor manufacturing, such as the insulator, and therefore including Ge material between the insulator and the III-V 
Regarding Claim 2, Glass teaches wherein the layer (210) comprising germanium is part of the second fin structure (222; Fig. 2) and Guo teaches wherein the layer (102a) comprising germanium is part of the channel structure (Fig. 8). 
Regarding Claim 3, Glass teaches wherein at least part of the layer (210) comprising germanium is under the second gate structure and in contact with the first group III-V semiconductor material (Fig. 3A and 4A) and Guo teaches wherein at least part of the layer (102a) comprising germanium is under a gate structure (506) and in contact with the group III-V semiconductor material (402; Fig. 8).
Regarding Claim 4, Glass teaches wherein at least part of the first gate structure surrounds the portion of the first fin structure (Fig. 4A showing GAA type devices).
Regarding Claim 6, Glass teaches wherein at least part of the second gate structure surrounds the portion of the second fin structure (Fig. 4A showing GAA type devices). 
Regarding Claim 8, Glass as modified by Radosavljevic and Guo above fails to specifically teach wherein the first gate dielectric and the second gate dielectric are compositionally different, geometrically different or both. 
Guo teaches a gate dielectric layer (502/504) formed in the two devices wherein the gate dielectric may have the same or different materials (¶ 0032-0034) and Radosavljevic teaches a gate dielectric layers (140/145) both comprising high-k dielectric materials (¶ 0032). 
Guo and Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass as modified by Radosavljevic and Guo to include wherein the first gate dielectric and the second gate dielectric both include wherein the first gate dielectric and the second gate dielectric are compositionally different, geometrically different or both because it is well-known in the art to choose a gate dielectric based on its suitability during operation and the material of the gate electrodes and having them be different when forming two different type devices with different metal type gates would lead one to choose different dielectrics having either different materials or thicknesses.
Regarding Claim 12, Glass teaches wherein the germanium concentration of the first fin structure is greater than 75 atomic percent, and the first and second group III-V semiconductor materials each comprises two or more of gallium, arsenic, indium, and phosphorous (¶ 0018-0020, 0024). 

Claims 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass as modified by Radosavljevic and Guo above, and further in view of Mohapatra et al. (WO 2016/209285 A, from hereinafter “Mohapatra”, U.S. Patent Pub. No. 2018/0158927 used as reference). 
Regarding Claims 5, 7 and 10, Glass teaches wherein the first gate dielectric and the first gate electrode surround the portion of the first fin and wherein the second gate dielectric and the second gate electrode surround the portion of the second fin 
Mohapatra teaches a similar GAA type device wherein the gate dielectric (178) and a p-type or n-type metal (175) surround a portion of a fin structure between source/drain regions (Fig. 14; ¶ 0066-0069). 
In view of the teachings of Mohapatra, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass to include that the first and second gate comprise a P-type metal and an N-type metal, respectively because these metals are well known in the art to alter the work function of the P-type and N-type transistors, respectively. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass as modified by Radosavljevic and Guo above, and further in view of Wu et al. (U.S. Patent Pub. No. 2013/0168771, from hereinafter “Wu”).
Regarding Claim 11, Glass fails to teach wherein the first group III-V semiconductor material is compositionally different from the second group III-V semiconductor material.
Wu teaches a fin (222/226) formed over a substrate comprising a first semiconductor material and a source and drain region (822/824) being formed by replacement including etching a portion of a fin laterally adjacent to the gate structure and forming a second semiconductor to function as the source and drain region, wherein the semiconductor materials are known to include group III-V semiconductor ¶ 0061 -0062). 
In view of the teachings of Wu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass to include wherein the first group III-V semiconductor material is compositionally different from the second group III-V semiconductor material because this will allow the semiconductor material to be alter such that has a higher dopant concentration and a different material that decreases resistance and improves mobility within the device. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass as modified by Radosavljevic and Guo above, and further in view of Koester et al. (U.S. Patent Pub. No. 2006/0172505, from hereinafter “Koester”).
Regarding Claim 13, Glass as modified by Guo above teaches forming the first group III-V material on the germanium material layer to have an improved interface with few defects but is silent with regards to teaching that the first group III-V semiconductor material and the layer comprising germanium have a specific lattice mismatch no greater than 4%.
Koester teaches forming an interface between a III-V material semiconductor layer and a semiconductor layer containing germanium wherein the two layers have a lattice mismatch of no greater than 4% (¶ 0036). 
In view of the teachings of Koester, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to Glass as modified by Guo above to include that the first group III-V semiconductor material and the layer comprising germanium have a specific lattice mismatch no greater than 4% because as stated above this will allow for a better interface quality and little to no crystalline damage to ensure better performance.

Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Guo.
Regarding Claim 26, Glass in Fig. 2, 3A and 4A teaches an integrated circuit (IC) comprising: a layer of insulation material (210); a first fin structure (212) above the layer of insulation material, the first fin structure comprising germanium; a second fin structure (222) above the layer of insulation material, the second fin structure comprising a group III-V semiconductor material, and wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure; a first gate structure (254) on a portion of the first fin structure, the portion of the first fin structure including the germanium, wherein the first gate structure includes a first gate electrode and a first gate dielectric, the first gate dielectric being between the germanium-containing portion of the first fin structure and the first gate electrode; and a second gate structure (254) on a portion of the second fin structure, the portion of the second fin structure including the group III-V semiconductor material, wherein the second gate structure includes a second gate electrode and a second gate dielectric, the second gate dielectric being between the portion of the second fin structure and the second gate electrode (¶’s 0017-0029 and 0031).
Glass clearly shows that the second fin structure (222) comprises a layer (210) comprising germanium between the group III-V semiconductor material and the insulation material (Fig. 2), for the purposes of complete examination, the examiner will also include Guo to further teach this feature of the claimed invention. 
Guo in Fig. 1-8 teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel (402) and a P-FET region having a germanium material channel (102a) formed on a layer of insulation material (102b), wherein a layer comprising germanium (102a) is provided between the insulation material and the III-V semiconductor material including source/drain regions (702; ¶’s 0021-0039). 
In view of the teachings of Glass, Guo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a layer comprising germanium between the layer of insulation material and the second source or drain region because III-V material is hard to integrate into devices due to its poor interface quality with many materials used in semiconductor manufacturing, such as the insulator, and therefore including Ge material between the insulator and the III-V material will allow the material to be formed with a better interface quality and little to no crystalline damage to ensure better performance.
Regarding Claim 27, Glass teaches a first source or drain region above the layer of insulation material and laterally adjacent to the portion of the first fin structure; and a second source or drain region above the layer of insulation material and laterally adjacent to the portion of the second fin structure (Fig. 3A). 
Regarding Claim 28, Glass teaches wherein: the first gate structure wraps around the portion of the first fin structure, and the first gate dielectric is on the portion of the first fin structure as well as the layer of insulation material under the portion of the first fin structure; and the second gate structure wraps around the portion of the second fin structure, and the second gate dielectric is on the portion of the second fin structure as well as the layer of insulation material under the portion of the second fin structure (Fig. 4A). 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass as modified by Guo above, and further in view of Guo and Radosavljevic.
Regarding Claim 29, Glass as modified by Guo above fails to specifically teach wherein the first gate dielectric and the second gate dielectric both include a high-k dielectric material and the high-k dielectric material of the first gate dielectric is the same as the high-k dielectric material of the second high-k gate dielectric.
Guo teaches a gate dielectric layer (502/504) formed in the two devices wherein the gate dielectric may have the same or different materials (¶ 0032-0034) and Radosavljevic teaches a gate dielectric layers (140/145) both comprising high-k dielectric materials (¶ 0032). 
In view of the teachings of Guo and Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Glass as modified by Guo to include wherein the first gate dielectric and the second gate dielectric both include a high-k dielectric material, and the high-k dielectric material of the first gate dielectric is the same as the 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the first and second gate dielectrics are on the layer of insulation material under the portion of the first and second fin structures, respectively. 

Claims 15, 16 and 18 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 15 including a layer of insulation material…; a first fin structure above the layer of insulation material, ….; a second fin structure above the layer of insulation material, …; … wherein the first gate dielectric is on the portion of the first fin structure as well as the layer of insulation material under the portion of the first fin structure; … wherein the second gate dielectric is on the portion of the second fin structure as well as the layer of insulation material under the portion of the second fin structure”. In particular, the prior art of record falls short with regards to teaching that fins are formed on an insulation material as claimed 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Glass et al. (WO 2016/209220 A) teaches a similar device comprising a first fin structure above a substrate the first fin structure comprising germanium; a second fin structure above the substrate, the second fin structure comprising a first group III-V semiconductor material; a first gate structure on a portion of the first fin structure; a second gate structure on a portion of the second gate structure; a first source and drain region laterally adjacent to the portion of the first fin structure; and a second source and drain region laterally adjacent to the portion of the second fin structure. Op

(ii) Glass et al. (WO 2016200402 A) teaches a similar device comprising a first fin structure above a substrate the first fin structure comprising germanium; a second fin structure above the substrate, the second fin structure comprising a first group III-V semiconductor material; a first gate structure on a portion of the first fin structure; a second gate structure on a portion of the second gate structure; a first source and drain region laterally adjacent to the portion of the first fin structure; and a second source and drain region laterally adjacent to the portion of the second fin structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816